Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Response to Arguments
Applicant's arguments filed 3/11/21 have been considered but they are not persuasive.

One page 2, Applicant contends “Notably, Cirik seeams to be silent as to responsive to deactivation of the first cell, cancelling the first triggered BFR and the triggered SR for SCell beam failure recovery associated with the first cell.”

Examiner respectfully disagrees and submits that Cirik discloses this specifically. By further clarification, Cirik discloses responsive to deactivation of the first cell (see [0535], deactivating the first cell, then wireless device may stop/abort the beam failure recovery), canceling the first triggered BFR and the triggered SR for SCell beam failure recovery associated with the first cell (“cancel the pending SR in response to no valid PUCCH resource for the pending SR” [0333], therefore as would be anticipated in the art there is no 
 On page 4, Applicant contends “Notably, Cirik seems to be silent as to responsive to a deactivation of a first cell, stopping a random access procedure initiated responsive to a first triggered BFR”.
 Examiner respectfully disagrees and submits that Cirik discloses this specifically. By further clarification, Cirik discloses responsive to the first triggered BFR, initiating a random access procedure (see “random access procedure is triggered for a beam failure recovery request” [0287]); and 
responsive to the deactivation of the first cell (deactivating first cell [0535]), stopping the random access procedure (see [0318], “[0318] In an example, when an SCell is deactivated, if there is an ongoing random access procedure on the SCell, a wireless device may abort the ongoing random access procedure on the SCell”).
Additionally, Cirik, by clarification specifically discloses determining whether or not to trigger the first BFR based upon whether or not the first cell is a SCell (see [0436] “an SCell of the one or more SCells may support a multi-beam operation. In the multi-beam operation, a wireless device may 
Additionally, Cirik, by clarification specifically discloses performing SR transmission for SCell beam failure recovery on a second cell different from the first cell (see “BeamFailureRecoveryConfig” and The cell may be different from the second cell. The cell may be same as the second cell).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (2020/0350973 A1) in view of Zhou et al. (US 2021/0051754 A1).


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by.
Regarding claims 1, 10 & 19, Cirik discloses the method of a User Equipment (UE), a user equipment and a non-transitory computer-readable medium comprising:

responsive to deactivation of the first cell (see [0535], deactivating the first cell, then wireless device may stop/abort the beam failure recovery), canceling the 
Cirik does not specifically disclose however Zhou discloses performing SR transmission for SCell beam failure recovery on a second cell different from the first cell (see [0388] beam failure recovery procedure of the second cell, regarding scheduling request);
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cirik with that of Zhou. Doing so would conform to well-known standards within the field of invention.
 	Regarding claim 2, 11, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, comprising:
responsive to the deactivation of the first cell, stopping SR transmission for SCell beam failure recovery if the UE does not have a cell, other than the first cell, associated with a second triggered BFR (see 3210 in fig. 32, determination for BFR, affirmative must be determined as yes).
Regarding claim 3, 12, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, comprising:
responsive to the deactivation of the first cell, not stopping SR transmission for SCell beam failure recovery if the UE has an activated cell, other than the first cell, associated with a second triggered BFR (see yes determination step in 3240 of fig. 32, wherein the alternative is not yes, this would be implied and anticipated by one of skill in the technological field).
 	Regarding claim 4, 13, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, comprising:
prior to the canceling the first triggered BFR, generating a BFR Medium Access Control (MAC) Control Element (CE) if one or more Uplink Shared Channel (UL-SCH) resources, for accommodating the BFR MAC CE and a subheader of the BFR MAC CE, are available (“The at least first BFR signal may be a preamble transmitted on a PRACH resource, or a beam failure recovery request (e.g., similar to scheduling request) signal transmitted on a PUCCH resource, or a beam indication (e.g., BFR MAC CE) transmitted on a PUSCH resource.”, see [0379]).
 	Regarding claim 5, 14, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, wherein:

 	Regarding claim 6, 15, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, comprising:
responsive to the first triggered BFR, initiating a random access procedure on a Special Cell (SpCell) (see “random access procedure is triggered for a beam failure recovery request” [0287]); and 
responsive to the deactivation of the first cell (deactivating first cell [0535]), stopping the random access 
 	Regarding claim 7, 16 & 20, Cirik in view of Zhou discloses the method of claim 1, UE of claim 10 and non-transitory computer readable medim of claim 20, wherein:
the deactivation of the first cell is performed responsive to:
receiving a Medium Access Control (MAC) Control Element (CE), associated with SCell deactivation, from a base station; or expiration of a SCell deactivation timer (see [0312], “deactivate an SCell in response to an expiry of the sCellDeactivationTimer timer”).
 	Regarding claim 8, 17, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, comprising:
determining whether or not to trigger the first BFR based upon whether or not the first cell is a SCell (see [0436] “an SCell of the one or more SCells may support a multi-beam operation. In the multi-beam operation, a wireless device may 
 	Regarding claim 9, 18, Cirik in view of Zhou discloses the method of claim 1 and UE of claim 10, comprising:
performing SR transmission for SCell beam failure recovery on a second cell different from the first cell (see “BeamFailureRecoveryConfig” and The cell may be different from the second cell. The cell may be same as the second cell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643